



Exhibit 10.9



EQT CORPORATION


2014 VALUE DRIVER PERFORMANCE AWARD AGREEMENT


Non-transferable




G R A N T T O


_______________________________
(“Grantee”)


DATE OF GRANT: [Date], 2014        
(“Grant Date”)


by EQT Corporation (the “Company”) of Performance Awards (the “Performance
Awards”), representing the right to earn, on a one-for-one basis, a cash payment
equal to the value of shares of the Company’s common stock (the “Common Stock”),
pursuant to and subject to the provisions of the EQT Corporation 2009 Long-Term
Incentive Plan, as amended (the “Plan”), and the terms and conditions set forth
on the following pages of this award agreement (this “Agreement”).


The target number of Performance Awards subject to this award is [____________]
(as more fully described herein, the “Target Award”). Depending on the Company’s
level of attainment of a specified performance goal for the one-year period
beginning January 1, 2014 and ending December 31, 2014, and Grantee’s continued
employment with the Company and/or its Affiliates through the applicable Vesting
Date(s), Grantee may earn and vest in 0% to 300% of the Target Award, in
accordance with Exhibit A and the terms of this Agreement.


Grantee’s Performance Awards under this Agreement shall not be effective unless,
no later than 45 days after the Grant Date, (i) Grantee accepts the Performance
Awards through the Fidelity NetBenefits website, which can be found at
www.netbenefits.fidelity.com, and (ii) Grantee executes a confidentiality,
non-solicitation and non-competition agreement or an amendment to Grantee’s
existing agreement containing such provisions, in each case as determined by,
and acceptable to, the Company.


When Grantee accepts the Performance Awards through the Fidelity NetBenefits
website, Grantee shall be deemed to have (a) acknowledged receipt of the
Performance Awards granted on the Grant Date (the terms of which are subject to
the terms and conditions of this Agreement and the Plan) and copies of this
Agreement and the Plan, and (b) agreed to be bound by all the provisions of this
Agreement and the Plan.










--------------------------------------------------------------------------------




TERMS AND CONDITIONS


1.    Defined Terms. Capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the Plan. In addition, and
notwithstanding any contrary definition in the Plan, for purposes of this
Agreement:
(a)
“Confirmation Date” means the date of the Committee’s certification of
achievement of the Threshold Performance Goal, determination of the Performance
Multiplier and approval of the Confirmed Performance Awards, but no later than
March 1, 2015.

(b)
“Confirmed Performance Awards” means the number of Performance Awards (rounded
to the nearest whole share) equal to the Target Award times the Performance
Multiplier, as determined by the Committee in accordance with Exhibit A;
provided, however, that if a Change of Control occurs on or before the
Confirmation Date and while Grantee remains employed by the Company and/or its
Affiliates, the number of Confirmed Performance Awards shall equal the Target
Award, regardless of the Threshold Performance Goal or any other performance
considerations. The term “Confirmed Performance Awards” shall also include any
Performance Awards converted from dividend equivalents after the Confirmation
Date or, if earlier, a Change of Control pursuant to Section 4 below.

(c)
“Dropdown Transaction” means any transfer of assets, other than in the ordinary
course of business, by the Company or any Affiliate (other than the Partnership
and any subsidiary of the Partnership) to the Partnership or any subsidiary of
the Partnership, whether by sale of assets, merger or otherwise; provided that,
upon the transfer of such assets, the assets continue to be consolidated in the
Company’s financial statements.

(d)
“Partnership” means EQT Midstream Partners, LP, an Affiliate of the Company.

(e)
“Payment Date” is defined in Section 3 of this Agreement.

(f)
“Performance Multiplier” means the percentage, from 0% to 300%, that will be
applied to the Target Award to determine the maximum number of Performance
Awards that may ultimately vest based on Grantee’s continued employment through
the applicable Vesting Date(s), as more fully described in Exhibit A hereto.

(g)
“Pro Rata Amount” is defined in Section 2 of this Agreement.

(h)
“Target Award” means the number of Performance Awards indicated on the cover
page hereof as being the original Target Award, plus any Performance Awards
converted from dividend equivalents on the Target Award prior to the
Confirmation Date or, if earlier, a Change of Control pursuant to Section 4
below.

(i)
“Threshold Performance Goal” means the level of 2014 EBITDA, as indicated on
Exhibit A hereto, that must be achieved in order for any Performance Awards to
be earned by Grantee pursuant to this Agreement (absent a Change of Control
occurring on or before the Confirmation Date).

(j)
“Vesting Date” is defined in Section 2 of this Agreement.

(k)
“2014 EBITDA” means the Company’s earnings before interest, taxes, depreciation
and amortization for the fiscal year ending December 31, 2014, (i) excluding the
applicable components of such calculation attributable to the Company’s
Distribution segment, (ii) calculated using a fixed gas price equal to the price
per Mcfe used in the Company’s 2014 business plan, (iii) normalized for weather,
and (iv) excluding the impact of acquisitions and/or dispositions in which the
total consideration paid, received or assumed is equal to or in excess of $100
million. The impact of acquisitions and/or dispositions equal to or in excess of
$50 million and less than $100 million may be considered for





--------------------------------------------------------------------------------






the purpose of the Committee’s exercise of downward discretion as described in
Exhibit A. For the avoidance of doubt, Dropdown Transactions shall not be deemed
to be dispositions for purposes of calculating 2014 EBITDA.
2.    Earning and Vesting of Performance Awards. The Performance Awards have
been credited to a bookkeeping account on behalf of Grantee and do not represent
actual shares of Common Stock. Grantee shall have no right to exchange the
Performance Awards for cash, stock or any other benefit and shall be a mere
unsecured creditor of the Company with respect to such Performance Awards and
any future rights to benefits. The Performance Awards represent the right to
earn and vest in up to 300% of the Target Award, payable in cash on the
applicable Payment Date, depending on (i) the Company’s attainment of the
Threshold Performance Goal and the application of the Performance Multiplier to
the Target Award in accordance with Exhibit A, and (ii) except as provided
below, Grantee’s continued employment with the Company and/or its Affiliates
through the applicable Vesting Date. Any Performance Awards that do not become
Confirmed Performance Awards will immediately be forfeited without further
consideration or any act or action by Grantee. Confirmed Performance Awards, if
any, will vest and become non-forfeitable on the earliest to occur of the
following (the “Vesting Date”):
(a)
as to 50% of the Confirmed Performance Awards, upon the Payment Date on or
following January 1, 2015, provided Grantee has continued in the employment of
the Company and/or its Affiliates through such date, and

(b)
as to 50% of the Confirmed Performance Awards, upon the Payment Date on or
following January 1, 2016, provided Grantee has continued in the employment of
the Company and/or its Affiliates through such date, or

(c)
as to 100% of the unpaid Confirmed Performance Awards, upon the occurrence of a
Change of Control, provided Grantee has continued in the employment of the
Company and/or its Affiliates through such date, or

(d)
as to the Pro Rata Amount only, upon the termination of Grantee’s employment on
or after
January 1, 2015 under the circumstances described in the following sentence.

If Grantee’s employment is terminated involuntarily and without fault on
Grantee’s part (including without limitation termination resulting from death or
Disability), any unvested Confirmed Performance Awards will vest as follows
(such percentage of Confirmed Performance Awards then vesting is defined as the
“Pro Rata Amount”):
Termination Date
 
Percent Vesting
Prior to January 1, 2015
 
  0%
January 1, 2015 and thereafter
 
  50%



In the event Grantee’s employment terminates for any other reason, including
retirement, at any time prior to the applicable Vesting Date, all of Grantee’s
Performance Awards subject to such Vesting Date will immediately be forfeited
without further consideration or any act or action by Grantee. Notwithstanding
anything to the contrary in this Section 2, if Grantee’s employment is
terminated voluntarily or involuntarily without fault on Grantee’s part
(including retirement) and Grantee remains on the Board following such
termination of employment, then notwithstanding any prior agreement to the
contrary (including an agreement to enter into a form of an executive
alternative work arrangement), Grantee’s Performance Awards








--------------------------------------------------------------------------------






shall not be forfeited but shall continue to vest in accordance with the above
provisions for as long as Grantee remains on the Board, in which case any
references herein and on Exhibit A to Grantee’s employment shall be deemed to
include his or her continued service on the Board.


Notwithstanding anything to the contrary in this Section 2, if Grantee’s
position within the Company or an Affiliate changes to a position which is not
eligible for long-term incentive awards, as determined by the Company’s Vice
President and Chief Human Resources Officer (of if Grantee is an executive
officer of the Company, as determined by the Committee), all unvested
Performance Awards will immediately be forfeited without further consideration
or any act or action by Grantee.


3.    Form and Time of Payment. Confirmed Performance Awards shall be payable on
the applicable payment date (each, a “Payment Date”) as provided in this Section
3:


•
The Payment Date for Confirmed Performance Awards vesting pursuant to Section
2(a) shall be a date selected by the Company that is no later than 60 days after
January 1, 2015. Such awards shall be paid on the Payment Date in cash, equal to
(i) the Fair Market Value per share of the Company’s Common Stock as of the last
business day of 2014, times (ii) the number of Confirmed Performance Awards then
vesting.



•
The Payment Date for Confirmed Performance Awards vesting pursuant to Section
2(b) shall be a date selected by the Company that is no later than 60 days after
January 1, 2016. Such awards shall be paid on the Payment Date in cash, equal to
(i) the Fair Market Value per share of the Company’s Common Stock as of the last
business day of 2015, times (ii) the number of Confirmed Performance Awards then
vesting.



•
The Payment Date for Confirmed Performance Awards vesting pursuant to Section
2(c) shall be the closing date of the Change of Control. Such awards shall be
paid on the Payment Date in cash, equal to (i) the Fair Market Value per share
of the Company’s Common Stock as of the business day immediately preceding the
date of the Change of Control, times (ii) the number of Confirmed Performance
Awards then vesting.



•
The Payment Date for Confirmed Performance Awards vesting pursuant to Section
2(d) shall be a date selected by the Company that is no later than 60 days after
Grantee’s qualifying termination of employment. Such awards shall be paid on the
Payment Date in cash, equal to (i) the Fair Market Value per share of the
Company’s Common Stock as of the last business day of the month preceding the
date of employment termination, times (ii) the number of Confirmed Performance
Awards then vesting.



4.    Dividend Equivalents. If and when dividends or other distributions are
paid with respect to the Common Stock while the Performance Awards are
outstanding, the dollar amount or fair market value of such dividends or
distributions with respect to the number of shares of Common Stock then
underlying the Performance Awards shall be converted into additional Performance
Awards in Grantee’s name, based on the Fair Market Value of the Common Stock as
of the date such dividends or distributions were payable, and such additional
Performance Awards shall be subject to the same performance and time-vesting
conditions and transfer restrictions as apply to the Performance Awards with
respect to which they relate.


5.    Restrictions on Transfer and Pledge. No right or interest of Grantee in
the Performance Awards may be pledged, encumbered, or hypothecated or be made
subject to any lien, obligation, or liability of Grantee to any other party
other than the Company or an Affiliate. Except as provided in the Plan, the
Performance








--------------------------------------------------------------------------------






Awards may not be sold, assigned, transferred, or otherwise disposed of by
Grantee other than by will or the laws of descent and distribution. The
designation of a beneficiary shall not constitute a transfer.


6.    Limitation of Rights. The Performance Awards do not confer to Grantee or
Grantee’s beneficiary, executors or administrators any rights of a shareholder
of the Company. Grantee shall not have voting or any other rights as a
shareholder of the Company with respect to the Performance Awards.


7.    Payment of Taxes. The Company or any Affiliate employing Grantee has the
authority and the right to deduct or withhold, or require Grantee to remit to
the employer, an amount sufficient to satisfy federal, state, and local taxes
(including Grantee’s FICA obligation) required by law to be withheld with
respect to any taxable event arising as a result of the Performance Awards. The
obligations of the Company under this Agreement will be conditional on such
payment or arrangements, and the Company and, where applicable, its Affiliates
will, to the extent permitted by law, have the right to deduct any such taxes
from any payment of any kind otherwise due to Grantee.


8.    Plan Controls. This Agreement and Grantee’s rights hereunder are subject
to all the terms and conditions of the Plan, as the same may be amended from
time to time, as well as to such rules and regulations as the Committee may
adopt for administration of the Plan. It is expressly understood that the
Committee is authorized to interpret and administer the Plan and this Agreement,
and to make all decisions and determinations as it may deem necessary or
advisable for the administration thereof, all of which shall be final and
binding upon Grantee and the Company. In the event of any actual or alleged
conflict between the provisions of the Plan and the provisions of this
Agreement, the provisions of the Plan shall be controlling and determinative.
Any conflict between this Agreement and the terms of a written employment
agreement with Grantee that has been approved, ratified, or confirmed by the
Committee or the Board prior to the Grant Date shall be decided in favor of the
provisions of such employment agreement.


9.    Recoupment Policy. Amounts paid to Grantee hereunder shall be subject to
the terms and conditions of any compensation recoupment policy adopted from time
to time by the Board or any committee of the Board, to the extent such policy is
applicable to the Performance Awards.
10.    Relationship to Other Benefits. The Performance Awards shall not affect
the calculation of benefits under the Company’s or its Affiliates’ qualified
retirement plans or any other retirement, compensation or benefit plan or
program of the Company or its Affiliates, except to the extent specifically
provided in such other plan or program. Nothing herein shall prevent the Company
or its Affiliates from maintaining additional compensation plans and
arrangements; provided, however, that no payments shall be made under such plans
and arrangements if the effect thereof would be the payment of compensation
otherwise payable under this Agreement regardless of whether the Threshold
Performance Goal was attained.


11.    Amendment. Subject to the terms of the Plan, this Agreement may be
modified or amended by the Committee; provided that no such amendment shall
materially and adversely affect the rights of Grantee hereunder without the
consent of Grantee. Notwithstanding the foregoing, Grantee hereby expressly
agrees to any amendment to the Plan and this Agreement to the extent necessary
to comply with applicable law or changes to applicable law (including, but not
limited to, Code Section 409A) and related regulations or other guidance and
federal securities laws.
12.    Successor. All obligations of the Company under the Plan and this
Agreement, with respect to the Performance Awards, shall be binding on any
successor to the Company, whether the existence of such successor is the result
of a direct or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business and/or assets of the Company.








--------------------------------------------------------------------------------






13.    Applicable Law. This Agreement shall be governed by and construed under
the laws of the Commonwealth of Pennsylvania without regard to its conflict of
law provisions.


14.    Notice. Except as may be otherwise provided by the Plan or determined by
the Committee and communicated to Grantee, notices and communications hereunder
must be in writing and shall be deemed sufficiently given if either
hand-delivered or if sent by fax or overnight courier, or by postage paid first
class mail. Notices sent by mail shall be deemed received five business days
after mailed, but in no event later than the date of actual receipt. Notices
shall be directed, if to Grantee, at Grantee’s address indicated by the
Company’s records or, if to the Company, at the Company’s principal executive
office, Attention: Corporate Director, Compensation and Benefits.


15.    Dispute Resolution. Grantee may make a claim only to the Committee with
regard to a payment of compensation provided herein. If the Committee receives a
claim in writing, the Committee must provide notice to Grantee of the
Committee’s decision on the claim in writing within a reasonable period of time
after receipt of the claim (not to exceed 120 days). The notice shall set forth
the following information:
(a)The specific basis for its decision,
(b)Specific reference to pertinent Agreement or Plan provisions on which the
decision is based,
(c)A description of any additional material or information necessary for Grantee
to perfect a claim and an explanation of why such material or information is
necessary, and
(d)An explanation of the claim review procedure.
16.    Tax Consequences to Grantee. It is intended that: (i) until the
applicable Vesting Date occurs, Grantee’s right to receive Performance Awards
under this Agreement shall be considered to be subject to a substantial risk of
forfeiture in accordance with those terms as defined or referenced in Sections
83(a), 409A and 3121(v)(2) of the Code; and (ii) until the Performance Awards
are paid on the applicable Payment Date, Grantee shall have merely an unfunded,
unsecured promise to receive such awards, and such unfunded promise shall not
consist of a transfer of “property” within the meaning of Section 83 of the
Code. The Performance Awards under this Agreement are intended to meet the
performance-based compensation exemption from Section 162(m) of the Code.
17.    Plan and Company Information. Grantee may access important information
about the Company and the Plan through the Company’s Knowledge Center and
website. Copies of the Plan and Plan Prospectus can be found by logging into the
Fidelity NetBenefits website, which can be found at
www.netbenefits.fidelity.com, and clicking on the “Stock Plans” tab and then
“EQT Performance Awards” and “Plan Information and Documents.” Copies of the
Company’s most recent Annual Report on Form 10-K and Proxy Statement can be
found at www.eqt.com by clicking on the “Investors” link on the main page and
then “SEC Filings.” Paper copies of such documents are available upon request
made to the Company’s Corporate Secretary.










--------------------------------------------------------------------------------








EXHIBIT A


Determination and Vesting of Performance Awards


The target number of Performance Awards subject to this Award is described in
the 2014 Value Driver Performance Award Agreement to which this Exhibit A is
attached (the “Target Award”). Grantee may earn and vest in 0% to 300% of the
Target Award, depending on (i) the Company’s achievement of a minimum level of
EBITDA for 2014, (ii) the Committee’s determination of the Performance
Multiplier, taking into consideration certain financial performance measures and
value drivers and individual performance on value drivers, and (iii) Grantee’s
continued employment through the applicable Vesting Date(s), as follows:


1.    Between December 31, 2014 and March 1, 2015 (i.e., on the Confirmation
Date), the Committee shall determine and certify the Company’s 2014 EBITDA and
the Performance Multiplier applicable to this Award:


•
If 2014 EBITDA is less than the Company’s 2014 business plan EBITDA (excluding
the portion of the Company’s 2014 business plan EBITDA attributable to the
Company’s Distribution segment), the Performance Multiplier shall be 0% and the
entire Award will be forfeited without further consideration or any act or
action by Grantee.



•
If 2014 EBITDA is equal to the Company’s 2014 business plan EBITDA (excluding
the portion of the Company’s 2014 business plan EBITDA attributable to the
Company’s Distribution segment) or above, the Performance Multiplier will be
300%, subject to the Committee’s discretion to determine that a lower
Performance Multiplier shall apply to this Award. In exercising such discretion,
the Committee shall consider and be guided by the following considerations: (i)
the financial performance measures and value drivers of the applicable
short-term incentive program of the Company for calendar year 2014, and (ii) if
desired, Grantee’s individual performance on his or her 2014 value drivers.
Notwithstanding its certification of the Performance Multiplier on the
Confirmation Date, the Committee may further reduce the Performance Multiplier
at any time prior to December 31, 2015 in the event that any of the value driver
results used to originally determine the Performance Multiplier are determined
to be materially inaccurate, regardless of whether misconduct of any person was
involved or whether the inaccuracy leads to a restatement of financial results.
The Committee may choose not to reduce the Performance Multiplier based on the
facts and circumstances or legal constraints.



2.    Grantee’s Confirmed Performance Awards shall be determined by multiplying
the Target Award by the Performance Multiplier. Notwithstanding the above, if a
Change of Control occurs on or before the Confirmation Date and while Grantee
remains employed by the Company and/or its Affiliates, the number of Confirmed
Performance Awards shall equal the Target Award, regardless of the Threshold
Performance Goal or any other performance considerations.


3.    The Confirmed Performance Awards shall be further subject to service-based
vesting requirements, such that they will vest only if and when Grantee remains
employed with the Company or any of its Affiliates through the applicable
Vesting Date(s), as provided in Section 2 of the 2014 Value Driver Performance
Award Agreement.






